TEXTRON Exhibit 99.1 Corporate Communications Department NEWS Release Investor Contacts: Doug Wilburne – 401-457-2353 Bill Pitts – 401-457-2502 FOR IMMEDIATE RELEASE Media Contact: Karen Gordon Quintal – 401-457-2362 Textron Reports First Quarter EPS from Continuing Operations of $0.93,up 19.2 percent Books 235 New Business Jet Orders Record $22 Billion Aircraft and Defense Backlog Signals Strong Growth for Years to Come Providence, Rhode Island – April 17, 2008 – Textron Inc. (NYSE: TXT) today reported strong first quarter results with a 19.2 percent increase in earnings per share from continuing operations on a revenue increase of 18.7 percent. Cash flow provided by operating activities of continuing operations for the quarter was $158 million, resulting in free cash flow of $78 million. “Global demand continues to be brisk across our aircraft and defense businesses, which led to another significant expansion in our backlog during the quarter," said Textron Chairman, President and CEO Lewis B. Campbell. “We also had strong performance in our manufacturing operations, which is important as we expand our capacity to meet growing requirements for our products and services,” Campbell added. First quarter 2008 income from continuing operations was $0.93 per share, compared to $0.78 in the first quarter of 2007. Including discontinued operations, first quarter 2008 net income was $0.91 per share compared to $0.77 a year ago. First quarter 2008 revenue was $3.5 billion, compared to $3.0 billion last year. Reflecting strong demand in aircraft and defense, combined backlog at Cessna, Bell Helicopter and Textron Systems increased to $22.0 billion at the end of the quarter, up from $18.8 billion at the end of 2007. 2008 Outlook Textron now expects 2008 earnings per share from continuing operations to be between $3.80 and $4.00, up $0.05 per share from our previous forecast.Second quarter earnings per share are expected to be between $0.90 and $1.00 per share. The company continues to expect free cash flow for the year in the range of $700 - $750 million. Segment Reporting Change Through fiscal 2007, Textron reported financial results within four segments: Bell, Cessna, Industrial and Finance.The Bell segment consisted of Bell Helicopter and Textron Systems. With recent acquisitions and organic growth, Textron Systems now provides a significant portion of consolidated revenues.As Textron Systems and Bell Helicopter both continue to grow, these businesses require greater autonomy from each other and a dedicated management focus.Therefore, we have changed our segment reporting to separate Textron Systems into a new segment, Defense & Intelligence, and to report Bell Helicopter as its own segment. The Cessna, Industrial and Finance segments have not been changed. Historical results from 2003 through 2007 have been recast to reflect the new structure and are available for downloading from the Investor Relations section of our website at www.textron.com. Segment Results Cessna Cessna’s revenues increased $278 million in the quarter from last year’s same period reflecting delivery of 95 business jets compared to 67 in last year’s first quarter, improved pricing and revenues from the acquisition of Columbia Aircraft. Segment profit increased $52 million, reflecting higher volumes, improved pricing and favorable warranty performance, partially offset by inflation and increased engineering and product development expense. Cessna backlog at the end of the first quarter was $14.5 billion, up from $12.6 billion at year-end 2007. Bell First quarter Bell revenues decreased $6 million compared to last year’s first quarter, while segment profit increased $28 million. U.S.
